         Case 1:21-cv-02094-LGS Document 10 Filed 03/17/21 Page 1 of 4

                        THE ENGEL LAW GROUP, PLLC
                                280 Madison Avenue – Suite 705
                                     New York, NY 10016
      Telephone: (212) 665-8095     Email: aee@elgpllc.com           Facsimile: (888) 364-3564



                                                                March 17, 2021

BY ECF

Judge Lorna G. Schofield
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     Letter in Support of Removal
               Barlow, et al. v. Skroupa, et al. (21-cv-2094)

Dear Judge Schofield,

I represent the Defendants in the above-referenced matter, and write today in support of my
Clients’ removal of this action to Federal Court, as ordered by the Court on March 12 (Dkt. #7).

The question presented by the Court is whether removal was proper here “where the claim
arising under federal law only pertains to two of the ten Plaintiffs” (hereinafter, the “FLSA
Plaintiffs,” and the other three 1 Plaintiffs the “State Claim Plaintiffs”). As explained below,
those two “anchor claims” are indisputably removable, and not subject to remand, under 28
U.S.C. § 1441(a), and all of the other causes of action are removable under 28 U.S.C. § 1367(a)
(providing statutory basis for supplemental jurisdiction over claims that are a part of the same
“case or controversy,” including “claims that involve the joinder or intervention of additional
parties.”) and 28 U.S.C. §§1441(c) (discussing potential severance and remand of claims not
covered by the Court’s supplemental jurisdiction).

First, as the Court’s Order seems to suggest, there is no question that the two FLSA Plaintiffs’
FLSA claims are removable. See, Breuer v. Jim’s Concrete of Brevard, Inc., 538 U.S. 691, 694
(2003) (holding that “[t]here is no question that Breuer could have begun his action in the
District Court,” and that the Federal Courts have original jurisdiction over such actions under
both 28 U.S.C. § 1331 and § 1337 (“arising under” jurisdiction), as well as 29 U.S.C. § 216(b)
(the relevant FLSA section), and therefore holding that such claims are removable.). The same is
true here. Moreover, because they are removable due to the Court’s original jurisdiction over
FLSA claims, the Court must exercise that jurisdiction over those two claims and may not
remand them. See, Nelson v. City of Rochester, NY, 492 F. Supp. 2d 282, 288 (W.D.N.Y. 2007)
(in case involving state and federal claims, concluding that the District Court “has no discretion
to remand plaintiffs’ claims under federal law” because it would be “an abuse of discretion for a

1
  While the Second Amended Complaint may technically have ten plaintiffs, five of those are
“Doe Defendants” who have no bearing on this analysis.
               Case 1:21-cv-02094-LGS Document 10 Filed 03/17/21 Page 2 of 4

                                                                                         Judge Schofield
                                                                                         March 17, 2021
                                                                                             Page 2 of 4


     district court to remand a federal claim that is properly before it” and “a district court has no
     discretion to remand a claim that states a federal question.”) (citations omitted); see also, Tassy
     v. Brunswick Hosp. Ctr., Inc., 296 F.3d 65, 68 (2d Cir. 2002) (noting the “virtually unflagging
     obligation of the federal courts to exercise the jurisdiction given them,” citing Colo. River Water
     Conservation Dist. v. United States, 424 U.S. 800, 817 (1976)). Given that defendants do not
     have the option to remove only part of a State court case, but must remove all of it or none at all,
     Defendants’ removal of the Barlow action was proper under the removal statute.

     Second, the undersigned respectfully submits that the Court’s question turns not so much on the
     propriety of Defendants’ removal under 28 U.S.C. § 1441 (established above), but rather on the
     reach of this Court’s supplemental jurisdiction under 28 U.S.C. § 1367. The Defendants submit
     that this Court does have supplemental jurisdiction over the remainder of the claims in the
     Second Amended Complaint, and that those claims must remain in this Court.

     As per the federal statute codifying the supplemental jurisdiction of the federal courts:

            in any civil action of which the district courts have original jurisdiction,
            the district courts shall have supplemental jurisdiction over all other
            claims that are so related to claims in the action within such original
            jurisdiction that they form part of the same case or controversy under
            Article III of the United States Constitution. Such supplemental
            jurisdiction shall include claims that involve the joinder or intervention of
            additional parties.

     28 U.S.C. § 1367(a) (emphases added).

     In general, a District Court’s supplemental jurisdiction extends to all claims that are part of the
     same case or controversy as the anchor claims that directly trigger the Court’s original
     jurisdiction and, while already broad, the scope of supplemental jurisdiction has steadily trended
     toward expansion. For example, in United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 725
     (1966), the Supreme Court noted that a prior test for supplemental jurisdiction was
     “unnecessarily grudging,” and expanded it to include all state claims where “the relationship
     between [a federal claim] and the state claim permits the conclusion that the entire action before
     the court comprises but one constitutional ‘case,’ [because the] state and federal claims [] derive
     from a common nucleus of operative fact,” such that the plaintiff “would ordinarily be expected
     to try them all in one judicial proceeding.” Later, in Carnegie-Mellon Univ. v. Cohill, 484 U.S.
     343, 349 (1988), the Supreme Court explained that the Gibbs court “intended this standard not
     only to clarify, but also to broaden, the scope of federal pendent jurisdiction,” and holding that
     there existed a “wide-ranging power in the federal courts to decide state-law claims in cases that
     also present federal questions.”

     This broad scope applies not only to multiple state law claims by a single plaintiff, but also to
     state claims by co-plaintiffs, such as here, as long as each of those claims can be fairly described
     as forming part of the same “case or controversy” and stem from the same “nucleus of operative


THE ENGEL LAW GROUP, PLLC                    280 MADISON AVENUE                                  (TEL) (212) 665-8095
www.elgpllc.com                                   SUITE 705                                      (FAX) (888) 364-3564
               Case 1:21-cv-02094-LGS Document 10 Filed 03/17/21 Page 3 of 4

                                                                                         Judge Schofield
                                                                                         March 17, 2021
                                                                                             Page 3 of 4


     fact.” In fact, “the impulse is toward entertaining the broadest possible scope of action
     consistent with fairness to the parties; joinder of claims, parties and remedies is strongly
     encouraged.” United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 724 (1966); Nahno-Lopez v.
     Houser, 627 F. Supp. 2d 1269, 1280–81, n.8 (W.D. Okla. 2009) (holding that “despite the
     finding that the Pence Plaintiffs do not have a viable claim under [federal statute] § 345, they
     remain as plaintiffs in this action,” and explicitly exercising supplemental jurisdiction over state
     law claims asserted by those plaintiffs who had no federal claims on the ground that their co-
     plaintiffs did have federal claims and that each of the plaintiffs’ respective claims arose from the
     same “same basic dispute.”).

     Here, all of the various Plaintiffs’ various claims arise from the same alleged common nucleus of
     fact, namely that each of the Defendants conspired to and allegedly participated in and profited
     from a fraudulent scheme by which they induced a succession of employees, independent
     contractors, venues, and other vendors to provide Skytop with goods and services with no
     intention of acting in good faith and paying Skytop’s bills. SAC, passim, and ¶¶ 60-64 (in the
     Fifth Cause of Action, alleging that the Defendants acted in concert in furtherance of a
     conspiracy to commit the fraud and wage violations alleged in the First through Fourth Causes of
     Action); ¶¶65-78 (asserting the Sixth and Seventh Causes of Action for unjust enrichment and
     conversion of the same goods and services at issue in the First through Fifth Causes of Action);
     ¶¶ 79-93 (asserting the Eighth through Tenth Causes of Action, all against Defendants Skytop
     and Skroupa and arising from the same alleged failure to pay Skytop’s bills). Moreover, while
     not abundantly clear, it appears that Plaintiffs have styled this as a class action, which by its
     nature must involve commonalities of law and fact.

     Once the Court determines that a given claim arises from the same “nucleus of operative fact” as
     the anchor claim, and is therefore part of the same case or controversy, the Court’s must exercise
     its supplemental jurisdiction over each of those claims unless one of the exceptions set forth in
     28 U.S.C. § 1367(c) applies. See, Itar-Tass Russian News Agency v. Russian Kurier, Inc., 140
     F.3d 442, 447-448 (2d Cir. 1998) (noting that “subsection 1367(a) uses the term ‘shall’ which
     implies that once it is determined that a supplemental claim is related to the claim within the
     court’s original jurisdiction such that they form the same case or controversy, supplemental
     jurisdiction over the related claim is mandatory,” and then rejecting the notion of discretion
     unless an exception under subsection 1367(c) applies).

     Other courts, facing the same issue of FLSA claims with similar state law claims, as well as a
     multitude of plaintiffs, have held that Section 1367(c) does not apply, and that the entire case
     must remain in federal court. See, e.g., Ervin v. OS Rest. Servs., Inc., 632 F.3d 971, 980 (7th Cir.
     2011) (holding that Section 1367(c) did not apply because “the state law claims essentially
     replicate the FLSA claims.”). Here, the FLSA Plaintiffs’ claims under the FLSA and the New
     York Labor Law clearly arise from the same common nucleus of facts, as both statutory claims
     are brought in a single cause of action, namely the Fourth Cause of Action. SAC ¶¶53-59.




THE ENGEL LAW GROUP, PLLC                    280 MADISON AVENUE                               (TEL) (212) 665-8095
www.elgpllc.com                                   SUITE 705                                   (FAX) (888) 364-3564
               Case 1:21-cv-02094-LGS Document 10 Filed 03/17/21 Page 4 of 4

                                                                                        Judge Schofield
                                                                                        March 17, 2021
                                                                                            Page 4 of 4


     As such, removal of the entire case under 28 U.S.C. § 1441 was proper in the first instance, and
     the Court has supplemental jurisdiction over all of the Plaintiffs’ state claims, none of which are
     subject to remand.

     The Defendants respectfully request that, if the Court believes that it lacks jurisdiction over any
     part of this case, or that there may be grounds to remand any of the claims in this case, the Court
     calendar a conference date to permit the Defendants to present oral argument and address any
     concerns the Court may have.

                                                                  Respectfully Submitted,



                                                                  Adam E. Engel
                                                                  Counsel for Defendants

     Cc:    All Counsel of Record by ECF




THE ENGEL LAW GROUP, PLLC                    280 MADISON AVENUE                               (TEL) (212) 665-8095
www.elgpllc.com                                   SUITE 705                                   (FAX) (888) 364-3564
